Title: To Thomas Jefferson from John Barnes, 15 May 1801
From: Barnes, John
To: Jefferson, Thomas


               
                  sir
                  Friday Morning 15 May 1801
               
               I should have waiting upon you early—this Morning (had the weather permited.)—to have presented personally—the enclosed Letter, Invoice—and sketch of your a/c—their Appearance at first View may alarm you—as the Amot: far exceeds—your minute of them 5th. Inst:—but when the additional stock, of sundry Necessary Articles—Imported Here and Richmond Invoice &c.—the difference is soon reconciled—I have yet, abt. $900. in Bank—of Columbia—for your immediate Use—in—reserve?—
               I am most Respectfully—sir Your Obedt. Hble servt:
               
                  
                     John Barnes
                  
               
               
                  The bearer waits—your Command,
               
            